      Case 3:20-cv-04945-RV-HTC Document 6 Filed 07/08/20 Page 1 of 2
                                                                         Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION



MELISSA M. BARGE,
      Plaintiff,

v.                                                 Case No. 3:20cv4945-RV-HTC

FED. NAT’L MORTG. CORP.
and CHOICE LEGAL GRP, P.A.,
      Defendants.


                                          /

                                   ORDER

       This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 5). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed. Having

considered the Report and Recommendation, I have determined that the Report and

Recommendation should be adopted.

      Accordingly, it is ORDERED that:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 5) is

            adopted and incorporated by reference in this Order.
      Case 3:20-cv-04945-RV-HTC Document 6 Filed 07/08/20 Page 2 of 2
                                                                          Page 2 of 2


      2.    This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

            failure to prosecute and failure to comply with orders of the Court.

      3.    The clerk is directed to close the file.

      DONE AND ORDERED this 8th day of July, 2020.



                         s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv4945-RV-HTC
